Exhibit99.3 SONICWALL, INC. UNAUDITED PRO FORMA FINANCIAL INFORMATION On July10, 2007, SonicWall, Inc. (“SonicWALL”) completed the acquisition of Aventail Corporation (“Aventail”).The Company acquired Aventail to expand its current SSL VPN product offering. The unaudited pro forma combined condensed consolidated balance sheet as of June30, 2007 assumes that the acquisition occurred on June 30, 2007 rather than the actual closing date of July 10, 2007.The unaudited proforma combined condensed consolidated statements of operations for the six months ended June30, 2007, and for the year ended December 31, 2006, assumes that the acquisition occurred on January 1, 2006. The unaudited pro forma information is based on the historical consolidated financial statements of SonicWALL and those of Aventail, as described in the pro forma financial statements, under the purchase method of accounting and the adjustments as described in the accompanying notes to the unaudited pro forma combined condensed consolidated financial statements.The pro forma combined condensed consolidated balance sheet, statements of operations and accompanying notes are qualified in their entirety and should be read in conjunction with the historical consolidated financial statements and accompanying notes in SonicWALL‘s annual report on Form 10-K and Aventail’s audited consolidated financial statements for the period ended December 31, 2006 which are incorporated herein as Exhibit 99.1. The unaudited pro forma combined condensed consolidated financial statements presented are for informational purposes only and do not purport to represent what SonicWALL’s financial position or results of operations would have been as of the date or for the period presented had the acquisition in fact occurred on such date or at the beginning of the period indicated, or to project SonicWALL’s financial position or results of operations for any future date or period.The unaudited pro forma combined condensed consolidated financial statements do not reflect any operating efficiencies and cost savings that SonicWALL may achieve in combining Aventail with SonicWALL’s operations.For purposes of preparing SonicWALL’s consolidated financial statements subsequent to the acquisition, SonicWALL will establish a new basis for the assets and liabilities of Aventail based upon the fair values thereof and SonicWALL’s purchase price, including the costs of the acquisition. A final determination of the allocation of the purchase price to the assets acquired and liabilities assumed based on their respective fair values has not yet been completed. Accordingly, the purchase accounting adjustments made in connection with the development of the unaudited pro forma combined condensed consolidated financial statements are preliminary and have been made solely for purposes of developing such unaudited pro forma combined condensed consolidated financial statements.As a result of these factors, the actual financial position and results of operations will differ, perhaps significantly, from the pro forma amounts reflected herein. The unaudited pro forma combined condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements of SonicWALL and Aventail, including the related notes thereto.The unaudited condensed consolidated financial statements for Aventail, which are filed as Exhibit 99.2 to this amendment, were compiled by SonicWALL based on its review of Aventail’s financial records and information available to SonicWALL up through and including the date of this amendment. 1 SONICWALL, INC. PRO FORMA COMBINED CONDENSED CONSOLIDATED BALANCE SHEET As of June 30, 2007 (Unaudited) (In thousands) SonicWALL Aventail Pro Forma Pro Forma Historical Historical Adjustments Combined ASSETS Current Assets: Cash and cash equivalents $ 56,904 $ 232 $ (25,520 ) (c) $ 31,616 Short-term investments 198,740 - - 198,740 Accounts receivable, net 18,712 3,515 (144 ) (a) 22,083 Inventories 4,468 620 (222 ) (a) 4,866 Prepaid expenses and other current assets 13,181 504 - 13,685 Total current assets 292,005 4,871 (25,886 ) 270,990 Property and equipment, net 6,114 843 - 6,957 Goodwill 130,399 - 15,946 (e) 146,345 Purchased intangibles and other assets, net 6,327 236 14,860 (c) 21,423 Total Assets $ 434,845 $ 5,950 $ 4,920 $ 445,715 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 8,758 $ 779 $ - $ 9,537 Accrued payroll and related benefits 13,019 1,904 4,141 (a) 19,064 Other accrued liabilities 9,935 852 - 10,787 Deferred revenue 66,373 4,375 (303 ) (a) 70,445 Line of credit - 2,091 (2,091 ) (c) - Income taxes payable 2,664 - - 2,664 Total current liabilities 100,749 10,001 1,747 112,497 Deferred revenue 9,163 1,052 - 10,215 Total liabilities 109,912 11,053 1,747 122,712 Shareholders' equity Preferred stock - 8 (8 ) (b) - Common stock 456,766 1 (1 ) (b) 456,766 Additional paid-in capital - 139,056 (139,056 ) (b) - Accumulated other comprehensive loss, net (1,706 ) 27 (27 ) (b) (1,706 ) Accumulated deficit (130,127 ) (144,195 ) 144,195 (b) (132,057 ) - - (1,930 ) (d) - Total shareholders' equity 324,933 (5,103 ) 3,173 323,003 Total liabilities and shareholders' equity $ 434,845 $ 5,950 $ 4,920 $ 445,715 See accompanying notes to the unaudited pro forma combined condensed consolidated financial statements 2 SONICWALL, INC. PRO FORMA COMBINED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the six months ended June 30, 2007 (Unaudited) (In thousands, except per share data) SonicWALL Historical Aventail Historical Pro Forma Adjustments Pro Forma Combined Revenue Product $ 46,252 $ 9,927 $ - $ 56,179 License and service 45,947 - - 45,947 Total Revenue 92,199 9,927 - 102,126 Cost of revenue: Product 18,565 2,276 - 20,841 License and service 6,983 - - 6,983 Amortization of purchased technology 818 - 578 (f) 1,396 Total cost of revenue 26,366 2,276 578 29,220 Gross profit 65,833 7,651 (578 ) 72,906 Operating expenses: Research and development 18,093 2,960 - 21,053 Sales and marketing 34,524 5,974 - 40,498 General and administrative 10,035 2,765 - 12,800 Amortization of purchased intangible assets 110 - 495 (f) 605 In-process research and development - - - (d) - Total operating expenses 62,762 11,699 495 74,956 Income (loss) from operations 3,071 (4,048 ) (1,073 ) (2,050 ) Interest income and other expense, net 5,871 (208 ) - 5,663 Income (loss) before income taxes 8,942 (4,256 ) (1,073 ) 3,613 Provision (benefit) for income taxes (3,030 ) (42 ) 429 (g) (2,643 ) Net income (loss) $ 5,912 $ (4,298 ) $ (644 ) $ 970 Net income per share: Basic $ 0.09 $ 0.01 Diluted $ 0.09 $ 0.01 Shares used in computing net income per share: Basic 65,055 65,055 Diluted 67,535 68,279 See accompanying notes to the unaudited pro forma combined condensed consolidated financial statements 3 SONICWALL, INC. PRO FORMA COMBINED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2006 (Unaudited) (In thousands, except per share data) SonicWALL Historical Aventail Historical Pro Forma Adjustments Pro Forma Combined Revenue: Product $ 92,797 $ 18,438 $ - $ 111,235 License and service 82,741 - - 82,741 Total revenue 175,538 18,438 - 193,976 Cost of revenue: Product 39,164 3,853 - 43,017 License and service 12,287 - - 12,287 Amortization of purchased technology 5,387 - 1,157 (f) 6,544 Total cost of revenue 56,838 3,853 1,157 61,848 Gross profit 118,700 14,585 (1,157 ) 132,128 Operating expenses: Research and development 33,670 5,888 - 39,558 Sales and marketing 71,256 12,993 - 84,249 General and administrative 20,324 5,697 - 26,021 Amortization of purchased intangible assets 2,721 - 990 (f) 3,711 Restructuring charges 1,409 - - 1,409 In-process research and development 1,580 - - (d) 1,580 Total operating expenses 130,960 24,578 990 156,528 Loss from operations (12,260 ) (9,993 ) (2,147 ) (24,400 ) Interest income and other expense, net 9,713 2,480 - 12,193 Loss before income taxes (2,547 ) (7,513 ) (2,147 ) (12,207 ) Provision (benefit) for income taxes (8,206 ) (1 ) 859 (g) (7,348 ) Net loss $ (10,753 ) $ (7,514 ) $ (1,288 ) $ (19,555 ) Net loss per share: Basic $ (0.17 ) $ (0.30 ) Diluted $ (0.17 ) $ (0.30 ) Shares used in computing net loss per share: Basic 65,117 65,117 Diluted 65,117 65,117 See accompanying notes to the unaudited pro forma combined condensed consolidated financial statements 4 NOTES TO UNAUDITED PRO FORMA COMBINED CONDENSED CONSOLIDATED FINANCIAL INFORMATION 1) Purchase Price Allocation On July 10, 2007, the Company completed the acquisition of Aventail Corporation for approximately $25.5million in purchase consideration, consisting of cash of approximately $23.6 million, $1.9 million in direct transaction costs incurred in connection with the acquisition, and stock options assumed.In accordance with Statement of Financial Accounting Standards (SFAS) No. 141, Business Combinations(SFAS141), this transaction was accounted for as a purchase business combination. The unaudited pro forma combined condensed consolidated financial statements of SonicWALL have been prepared on the basis of assumptions relating to the allocation of consideration paid to the acquired assets and liabilities of Aventail.The preliminary allocation of the purchase price is based upon the fair value of the assets acquired and liabilities assumed. The excess of the purchase price over the fair value of the assets acquired and liabilities assumed has been allocated to the identified intangible assets in accordance with the requirements of SFAS 141 and SFAS No. 142, Goodwill and Other Intangible Assets. The table below sets forth the preliminary purchase price allocation as of the closing balance sheet date of July10, 2007 (in thousands): Cash, including cash in escrow and direct acquisition costs $ 25,520 Fair value of vested stock options assumed - Total purchase consideration $ 25,520 Fair value of net tangible liabilities acquired $ (6,674 ) Payoff of assumed loan (2,607 ) Identifiable intangible assets: Existing developed/ core technology 6,940 Existing customer relationships 7,920 In-process research and development 1,930 Goodwill 18,011 Total purchase consideration allocation $ 25,520 Pursuant to the terms of the Merger Agreement, 744,043 stock options held by employees of Aventail were assumed by SonicWALL.The Black-Scholes Fair Value as of the acquisition date of the options assumed was $2.2 million. There were no options vested as of the acquisition date thus the purchase price component related to the assumption is zero and the total fair value of $2.2 million will be recognized as compensation cost over the requisite service period. The acquired intangible assets of $14.9 million consist of the following: (1) $6.9million that was assigned to purchased technology and will be amortized over its estimated useful life of six years; and (2) $7.9million that was assigned to customer relationships which will be amortized over eight years. The Company’s methodology for allocating the purchase price for purchase acquisitions to in-process research and development (“IPR&D”) is determined through established valuation techniques in the high-technology internet security industry. IPR&D is expensed upon acquisition because technological feasibility has not been established and no future alternative uses exist. Total IPR&D expense of $1.9million was charged to product development expenses on the date the assets were acquired. 5 2) Pro Forma Adjustments (a) Amounts represent adjustments to the carrying values of accounts receivable, inventories, accrued payroll and related benefits and deferred revenue, net to their estimated fair values. (b) Adjustments reflect the elimination of the existing shareholders’ equity of Aventail Corporation. (c) Adjustment represents the purchase consideration and related costs of $25.5million in cash for tangible assets and liabilities acquired. (d) Management estimates at the date of acquisition, that $1.9million of the purchase price represents the fair value of purchased in-process research and development that has not yet reached technological feasibility and will have no alternative future uses. This amount has been expensed as a non tax-deductible charge that is directly attributable to the transaction and therefore is not shown in the pro forma combined condensed statements of operations as provided in Article11, Reg. 210.11-02 (b)(5) of RegulationS-X, but is shown as a charge to retained earnings in the pro forma combined condensed balance sheet. (e) Represents net adjustment to goodwill resulting from adjustments noted in (a) through (d)above. The amount of goodwill in the table above differs from the amount included in the pro forma combined condensed balance sheet as of June30, 2007 because it was prepared as of July10, 2007, the date of acquisition. (f) Adjustment represents amortization of acquired identifiable intangible assets of Aventail based on estimated lives ranging from six to eight years. Amortization of acquired intangible assets for purchased technology is shown as a separate line item within cost of sales. All other intangible assets amortization is included in general and administrative expense. Goodwill amortization is not recorded in accordance with the provisions of Statement of Financial Accounting Standards Board No.141, “Business Combinations,” and No.142, “Goodwill and Other Intangible Assets.” (g) Adjustments to income tax provision relate to adjustments (e) assuming a statutory income tax rate of 40% for the year ended December 31, 2006 and for the six months ended June30, 2007. 6
